Citation Nr: 0612321	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-11 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable disability rating for 
bilateral hearing loss with loss of acoustic reflexes (also 
characterized as audio dyslexia), to include the question of 
entitlement to separate rating for a neurological disease or 
injury to the eighth (vestibulocochlear) nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1977 to 
March 1997.

In January 2003, the Board issued a decision in which it 
determined that the criteria for service connection for loss 
of bilateral acoustic reflexes, also characterized as audio 
dyslexia, were met.  This matter comes to the Board on appeal 
from a February 2003 RO rating decision that implemented the 
Board's decision.  In that rating action, the RO combined the 
new disability with the existing service-connected bilateral 
hearing loss (rated as 0 percent (noncompensable) from April 
1, 1997) and continued the previous noncompensable rating for 
the newly-combined disability.

The appellant filed a Notice of Disagreement (NOD) in 
February 2003, and the RO issued a Statement of the Case 
(SOC) in April 2003.  The appellant filed a substantive 
appeal in May 2003 via a VA Form 9 (Appeal to the Board of 
Veterans' Appeals), in which she requested a hearing before 
the Board.  However, she cancelled her hearing request in 
October 2003.

The RO initially characterized the issue as involving the 
evaluation of "bilateral hearing loss with loss of acoustic 
reflexes."  However, as the appellant noted in her VA Form 
9, she was granted service connected for hearing loss in 
April 1997, well before the Board's January 2003 decision to 
grant service connection for "loss of acoustic reflexes, 
also claimed as audio dyslexia."  According to the VA Form 9 
and other correspondence, the appellant is now seeking a 
separate, compensable rating or her service-connected loss of 
bilateral acoustic reflexes, rather than a compensable rating 
for sensorineural hearing loss per se.  In view of what the 
RO adjudicated, the appellant's assertions, because the 
disabilities are currently combined, the Board has 
recharacterized the issue as reflected on the title page.

In May 2004, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the August 2005 Supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Competent medical evidence establishes that the appellant 
has a neurological disease or injury to the eighth 
(vestibulocochlear) nerve, variously diagnosed as loss of 
acoustic reflexes, audio dyslexia, or central auditory 
processing disorder.

4.  Diseases of the eighth (vestibulocochlear) nerve are 
rated under the criteria for hearing loss, and competent 
medical opinion states that the appellant does not have a 
functional impairment capable of being separately rated from 
her hearing loss.

5.  In June 1997, the appellant had Level III hearing in the 
right ear and a Level II hearing in the left ear.

6.  In November 1998, the appellant had Level I hearing in 
each ear.

7.  In August 2002, the appellant had Level II hearing in the 
right ear and Level I hearing in the left ear.

8.  In May 2004, the appellant had Level III hearing in the 
right ear and a Level II hearing in the left ear.  




CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss with loss of acoustic reflexes (also 
characterized as audio dyslexia), to include on the basis of 
a separate, compensable rating for a neurological disease or 
injury to the eighth (vestibulocochlear) nerve, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.85, Diagnostic Code 
6100, 4.86, 4.124(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

The February 2003 rating decision under appeal granted 
service connection for loss of acoustic reflexes and assigned 
an initial noncompensable rating; the rating decision 
explained the schedular criteria by which the disability 
rating was determined.  The rating decision was accompanied 
by a cover letter that notified the appellant of the 
procedures for appeal.  The appellant submitted an NOD in 
February 2003, and in April 2003 the RO issued an SOC that 
listed the evidence of record and the legal criteria 
governing the claim.  The AMC sent the appellant a letter in 
May 2004 regarding the status of her appeal.  After each of 
these communications, the appellant and her representative 
were afforded an opportunity to respond.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence necessary to support her 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board notes that the February 2003 rating decision under 
appeal was the initial grant of service connection.  The 
development of that issue began with the appellant's original 
claim for service connection for loss of bilateral reflexes 
in May 1997; that claim was denied in part by an RO rating 
decision in July 1997, prior to enactment of the VCAA.  
During subsequent development of the claim for a higher 
initial rating, the RO sent the appellant a VCAA notice 
letter in August 2002.  The Board finds that the August 2002 
letter, along with a later May 2004 letter, met the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In that letter, the RO informed the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other federal 
agencies.  The appellant was also asked to identify each non-
VA doctor or health care facility that treated the disorder 
and to provide the appropriate authorization for VA to obtain 
the relevant records; the appellant was also advised of her 
alternative option to obtain the records herself and submit 
them to VA on her own behalf.   Additionally, the AMC sent 
the appellant a notice letter in May 2004 that specifically 
asked the appellant to "please provide us with any 
additional evidence or information you may have pertaining to 
your claim."   

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the February 2003 rating action on appeal.  
As noted above, the notice requirement that that the 
appellant furnish all the evidence in his possession was not 
satisfied until the AMC's notice letter of May 2004.  
Moreover, the August 2002 RO notice letter (prior to the 
February 2003 rating decision) was addressed to the criteria 
for service connection, not the criteria for increased 
rating; the criteria for increased rating were first 
addressed in the AMC letter of May 2004.

However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, 
the Board notes that claims for higher initial ratings,  by 
their nature, arise and are developed after the initial grant 
of service connection.  Second, as noted above, the VCAA 
deficiencies prior to the February 2003 rating decision were 
cured by the AMC notice letter of May 2004, which addressed 
the evidence required to support a request for increased 
rating, the evidence of record, and the respective duties of 
VA and the claimant in obtaining such evidence.  The 
appellant was given an opportunity to respond prior to 
readjudication of the claim more than one year later in 
August 2005 (as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that in rating cases a claimant must be 
informed of the rating formula for all possible schedular 
ratings for the applicable rating code.  This was 
accomplished in the August 2005 SSOC, which is sufficient 
under Dingess/Hartman.  The Court also stated that VA notice 
must include information regarding the effective date that 
may be assigned, and this information was provided in the 
February 2003 rating decision under appeal.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the matters 
herein decided.  On its own efforts, and pursuant to the 
Board's remand, the RO has obtained the appellant's service 
medical records and her VA treatment records.   The appellant 
also has been afforded several VA examinations to obtain 
information as to the etiology and severity of her 
disability, reports of which are of record.  Significantly, 
there is no indication of any additional, pertinent existing 
evidence that needs to be obtained in connection with any of 
the claims by VA.  The appellant was advised of her 
entitlement to a hearing before the RO and/or before the 
Board, but she declined to testify at such a hearing.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Factual Background

In April 1997 the appellant file a claim for service 
connection for a number of disabilities, including loss of 
bilateral reflexes and high-frequency hearing loss in both 
ears.  

On VA audiological evaluation in June 1997, pure tone 
thresholds, in decibels, as follows.
  

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
15 
20  
75  
85  
49  
LEFT
5
15  
10  
30  
60  
29  

Speech recognition scores were 80 percent in the right ear 
and 84 percent in the left ear.  The examination was silent 
in regard to the issue of loss of auditory reflexes.

The RO issued a rating decision in July 1997 that granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (0 percent disabling) rating.  The rating 
decision did not mention the issue of loss of auditory 
reflexes.

The appellant submitted a VA Form 21-4138 (Statement in 
Support of Claim) in September 1997 in which she requested 
reconsideration of her claim for loss of bilateral acoustic 
reflexes.  The appellant stated that her problem was not an 
inability to hear sounds, but rather an inability to properly 
process sounds, comparable to audio dyslexia.

The RO issued a deferred rating decision in September 1997 
advising the appellant that she would have to submit an NOD 
in order to challenge the July 1997 rating decision.  
Accordingly, the appellant submitted an NOD in October 1997 
that again asserted that her problem was in processing sound, 
not in hearing sound.

The RO issued an SOC in December 1997 reflecting the denial 
of a higher rating for bilateral hearing loss, but without 
addressing the issue of loss of auditory reflexes.  

A July 1998 letter from the appellant's service 
representative asserted that the December 1997 SOC had 
misstated the issue under appeal, which was not "evaluation 
for bilateral hearing loss" as stated in the SOC but rather 
"service connection for loss of bilateral auditory 
reflexes."  The letter asked the RO to issue an SOC 
addressing the correct issue on appeal.  

In September 1998, the RO issued an SOC reflecting the denial 
of service connection for loss of bilateral reflexes (claimed 
as audio dyslexia).

In October 1998, the appellant's representative submitted a 
request for an increased (compensable) rating for bilateral 
hearing loss.  In the same month, the appellant submitted a 
VA Form 9 (substantive appeal) on the issue of entitlement to 
service connection for "audio dyslexia."

On VA audiological evaluation in November 1998, pure tone 
thresholds, in decibels, were as follows.
 

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
20 
25  
80  
85  
53  
LEFT
15
10  
15  
30  
65  
33  

Speech recognition scores were 96 percent,  bilaterally.  

In March 2000, the Board remanded the matter on appeal to the 
RO for additional development (specifically, to obtain and 
review the appellant's file from the Charleston VA Medical 
Center).  The RO obtained and reviewed those records and 
issued an SSOC in September 2000 reflecting the continued the 
denial of service connection.

On VA medical examination in June 2001, the appellant 
reported hearing disturbances to include missing words, 
misunderstanding words, constantly having to have words 
repeated, and poor hearing attention.  Physical examination 
was normal.  The examiner's assessment was that the 
appellant, by history, had objectively abnormal brain 
stemming evoke response tests and may have central auditory 
processing disorder (CAPD).  The examiner's diagnosis was 
possible CAPD as evidenced by abnormal audiometric scores and 
abnormal auditory brainstem response scores with a normal 
magnetic resonance imaging (MRI) scan.  The examiner 
recommended additional autoimmune studies, MRI scans, and 
special auditory processing studies.

A January 2002 addendum to the June 2001 VA medical 
examination includes comment that the appellant had abnormal 
auditory function as evidenced by audiograms and evoked 
response testing results that were abnormal on several 
occasions.   These symptoms were highly suggestive of CAPD, 
which is directly associated with abnormal studies of the 
VIII nerve function.  These findings, symptoms, and deficits 
of disabilities seemed highly likely to be caused during 
military service.  High frequency hearing loss was also part 
of this condition.

On VA audiological examination in August 2002, the appellant 
reported that her chief complaint was hearing loss, and that 
her biggest problem was speech clarity.  Audiometry results 
were as follows.


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
20 
45  
75  
90  
61 
LEFT
10
15  
20  
40  
85  
40  

Speech discrimination was 96 percent bilaterally.  Acoustic 
immitance testing indicated normal middle ear function 
bilaterally.  The acoustic reflex testing was as expected for 
the appellant's hearing levels, i.e., reflexes were present 
where her hearing levels would allow the reflexes to be 
measures, but absent where hearing levels would obliterate 
the response.  The examiner stated that acoustic reflex 
testing is never reviewed alone, but always in conjunction 
with the diagnostic battery.  Absence of an acoustic reflex 
is not a separate disability and is not related to military 
service.  In regard to CAPD, this is not a developed problem, 
and difficulties with processing auditory information would 
have been present throughout the appellant's life.  In the 
examiner's opinion, the appellant's description of difficulty 
with speech clarity is related to her sloping high-frequency 
sensorineural hearing loss (SNHL) and loss of consonant 
discrimination.  In the examiner's opinion, MRI imaging or 
autoimmune studies were not indicated, unless they would be 
useful for another diagnosis.

In September 2002 the RO issued an SSOC reflecting the 
continued denial of service connection for loss of acoustic 
reflexes.  The matter then came before the Board.  In January 
2003, the Board issued a decision granting service connection 
for loss of acoustic reflexes.  In its decision, the Board 
determined that the VA medical examination in January 2001, 
which supported service connection, was more probative than 
the VA medical examination in August 2002, which had reached 
the opposite conclusion.

Following the Board's decision granting service connection, 
the claim was returned to the RO for rating.  The RO issued a 
rating decision in February 2003 that noted the opinion of 
the VA examiner (of August 2002) that loss of acoustic 
reflexes is not a separate disability.  Thus, the RO combined 
the loss of acoustic reflexes with  the already service-
connected bilateral hearing loss and rated the newly-combined 
disability as noncompensable, based on the most recent 
audiometry test results.

In February 2003, the appellant's representative submitted an 
NOD that asserted the RO's rating decision was in 
contravention of the Board's grant of service connection 
because it relied on the opinion of the August 2002 VA 
medical examiner, which the Board had allegedly found to be 
less probative than the opinion of the VA medical examiner in 
January/June 2001.

The appellant had a VA medical examination in May 2004.  The 
examiner reviewed the claims file in depth.  The appellant 
complained of misunderstanding conversation in groups, which 
the examiner noted is a common concern of persons having 
high-frequency SNHL.  The audiometry results were as follows.
  

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
30 
65  
85  
90  
68 
LEFT
15
20  
25  
60  
60  
41  

Speech recognition scores were 88 percent right ear and 84 
percent left ear.  Acoustic immittance testing indicated 
normal middle ear function bilaterally.  Acoustic reflexes 
were absent for all stimulations.  

In regard to acoustic reflexes, the examiner stated that 
acoustic reflex is not a condition, but rather a measurement 
of function (as opposed to a measurement of hearing).  The 
acoustic reflex is an automatic and involuntary muscular 
response to sound, and the absence of acoustic reflex may 
indicate one of several problems, including (1) severe 
hearing loss, (2) conductive hearing loss, (3) damage to the 
seventh nerve, (4) damage to the eighth nerve, or (5) absent 
stapedius tendon.  Also, acoustic reflex is not a static 
measurement, and its absence or presence can vary based on 
the above factors.  In the appellant's case, the examiner was 
able to measure acoustic reflexes in her previous examination 
but unable to do so during the present examination; this is 
often seen in clinical practice.  To describe the acoustic 
reflex in terms of "severity of loss" is totally 
inappropriate.  In the examiner's opinion, there is no 
functional impairment beyond and capable of being separately 
evaluated from the appellant's hearing loss.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The appellant's service-connected disability, loss of 
acoustic reflex, is not individually listed on the rating 
schedule.  Where a particular disability for which the 
veteran has been service-connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, loss of acoustic reflex may be rated by analogy as a 
neurological disease or injury to the eighth 
(vestibulocochlear) nerve, but 38 C.F.R. § 4.124(a) states 
that such disabilities are to be rated under the Organs of 
Special Sense (i.e., hearing).  Hearing loss is rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the criteria of Diagnostic Code 6100, ratings for 
hearing loss are determined in accordance with the findings 
obtained on audiometric examination.  Evaluations of hearing 
impairment range from noncompensable to 100 percent, based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from a hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I (for essentially normal acuity) to Level XI (for 
profound deafness).  

Hearing tests are conducted without hearing aids, and the 
results of the above-described testing are charted on Table 
VI and Table VII of the rating schedule.  38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, special provisions evaluate 
exceptional patterns of hearing impairment.   When the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels (dB) or 
more, the Rating Specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Alternatively, when the pure tone 
threshold is 30 dB or less at 1,000 Hertz and 70 dB or more 
at 2,000 Hertz, the Rating Specialist will determine the 
Roman numeral from Table VI or VIa.  38 C.F.R. § 4.86(b).  If 
neither case applies, Rating Specialist will determine the 
Roman numeral from Table VI.   

Each ear receives a Roman numeral designation under Table VI 
(or Table VIa if appropriate) and the two Roman numeral 
designations are charted on Table VII.  

In this case, since Fenderson applies and the possibility for 
"staged rating" exists, the Board will consider audiometry 
results since the effective date of the grant of service 
connection for loss of acoustic reflexes.  This includes 
audiometry scores from June 1997, November 1998, August 2002, 
and May 2004.

The appellant's audiometry results in June 1997 revealed pure 
tone averages of 49 in the right ear and 29 in the left ear; 
speech discrimination was 80 percent in the right ear and 84 
percent in the left ear.  The results reflect, under Table 
VI, Level III hearing in the right ear and Level II hearing 
in the left ear; the special considerations for rating under 
Table VIa do not apply.  Charting Level II and Level III 
hearing pursuant to Table VII results in a disability rating 
of 0 percent.   

The appellant's audiometry results in November 1998 revealed 
pure tone averages of 53 in the right ear, 33 in the left 
ear, and speech discrimination of 96 percent, bilaterally.  
Under Table VI, these findings reflect Level I hearing in 
each ear; the special considerations for rating under Table 
VIa do not apply.  Charting Level I hearing for each ear 
pursuant to Table VII results in a disability rating of 0 
percent.

The appellant's audiometry results in August 2002 revealed 
pure tone averages of 61 in the right ear, 40 in the left 
ear, and speech discrimination of 96 percent, bilaterally.  
Under Table VI, these findings reflect Level II hearing in 
the right ear and a Level I hearing in the left ear; the 
special considerations for rating under Table VIa do not 
apply.  Charting Level I and Level II hearing pursuant to 
Table VII results in a disability rating of 0 percent.

The appellant's audiometry scores in May 2004 revealed pure 
tone averages of 68 in the right ear and 41 in the left ear; 
speech discrimination was 88 percent in the right ear and 84 
percent in the left ear.  Under Table VI, the appellant had a 
Level III hearing in the right ear and a Level II hearing in 
the left ear; the special considerations for rating under 
Table VIa do not apply.  Charting Level II and Level III 
hearing pursuant to Table VII results in a disability rating 
of 0 percent.

As indicated above, the Board has considered whether the 
appellant had a claim for exceptional pattern of hearing loss 
under 38 C.F.R. § 4.86, but finds that pure tone thresholds 
meeting the definition of exceptional hearing impairment 
under either 38 C.F.R. § 4.86(a) or 4.86(b) are not shown, no 
since audiometry results have revealed pure tone thresholds 
of 55 dB or more at 1,000 Hertz through 4,000 Hertz, or a 
puretone threshold of 30 dB or less at 1,000 Hertz and 70 dB 
or more at 2,000 Hertz.

On this record, the Board finds that the record presents no 
basis for assignment of a compensable initial rating for loss 
of acoustic reflexes at any point since the April 1, 1997 
effective date of the grant of service connection; hence, 
there is no basis for staged rating, pursuant to Fenderson, 
and the claim for an initial, compensable rating must be 
denied.  Given the mechanical nature of deriving ratings for 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board in no way discounts the difficulties that the 
appellant experiences as a result of her service-connected 
disability.  However, it must be emphasized that the 
regulation requires the disability to be rated on the basis 
of hearing loss, which in turn is derived by a mechanical 
application of audiometry results to the criteria of the 
rating tables.  Accordingly, the Board has no discretion in 
this matter and must predicate its determination on the basis 
of the results of the audiological evaluations of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the appellant's audiometry results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

As a final point, the Board notes that the appellant has 
advanced a theory that the disability under consideration 
should properly be characterized as central auditory 
processing disorder (CAPD).  In support of this theory, the 
appellant submitted a journal article by an audiologist 
entitled "Living and Working with a Central Auditory 
Processing Disorder."  The Board notes that the VA medical 
examination of June 2001 and an addendum opinion in January 
2002 support a theory that the appellant may have CAPD as a 
pathology contributing to her overall disability.  However, 
the Board emphasizes that the January 2002 addendum opinion 
also states that CAPD is directly associated with 
abnormalities of the VIII nerve, which, as discussed above, 
are rated under the criteria for hearing loss.  Accordingly, 
by whatever name the appellant's disability is characterized 
(CAPD, audio dyslexia, or loss of bilateral acoustic 
reflexes), there is simply no possibility that the disorder 
can be rated separately from bilateral hearing loss since 
exactly the same rating criteria apply. Hence, there is no 
legal basis for assignment of any separate, compensable 
rating for loss of loss of acoustic reflexes.  See 38 C.F.R. 
§ 4.114.  As such, the benefit-of-the-doubt doctrine also is 
not applicable on this point.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

For all the foregoing reasons, the claim on appeal must be 
denied.


ORDER

The claim for an initial, compensable rating for bilateral 
hearing loss with loss of acoustic reflexes (also 
characterized as audio dyslexia), to include on the basis of 
assignment of a separate, compensable rating for a 
neurological disease or injury to the eighth 
(vestibulocochlear) nerve, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


